Citation Nr: 1109641	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a bilateral foot condition.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for high cholesterol/hypercholesterolemia.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to September 1957, during  peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which determined that new and material evidence had not been received to reopen a service connection claim for a left knee condition and denied service connection for a right knee condition, a bilateral foot condition, diabetes mellitus, type II, hypertension, and high cholesterol/hypercholesterolemia.  The Veteran disagreed with such decisions and subsequently perfected an appeal.   

Service connection for a left knee condition was previously denied in an April 1961 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue is appropriately captioned as above.  

The Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO).  See August 2007 "Appeal Hearing Options."  The Veteran subsequently withdrew his hearing request.  See October 2009 "Statement in Support of Claim," VA Form 21-4138.  No further requests for hearings are of record.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

The issues of entitlement to service connection for a bilateral foot condition, hypertension, and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1961 rating decision, the RO denied the Veteran's service connection claim for a left knee condition; the Veteran was provided notice of the decision and of his appellate rights; the Veteran did not appeal the April 1961 rating decision, and such decision became final.

2.  Evidence added to the record since the final April 1961 RO denial is not cumulative and redundant of the evidence of record at the time of such decision, but does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee condition.  

3.  The Veteran does not have a current diagnosis of any right knee condition.

4.  High cholesterol/hypercholesterolemia constitutes a laboratory finding and is not a disease or disability for which VA benefits can be granted.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1961 decision that determined that new and material evidence had not been received to reopen the service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  A right knee condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

4.  Service connection for high cholesterol/hypercholesterolemia may not be granted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010); 61 Fed. Reg. 20.440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a March 2006 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claims; and of the Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In an attachment to the March 2006 notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

In addition, with regard to the Veteran's application to reopen his service connection claim for a left knee condition, the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the Veteran in March 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's service treatment records (STRs), post-service VA and private medical records, and statements submitted by or on behalf of the Veteran.  

The Board acknowledges that VA has not sought a medical opinion with respect to his service connection claims for a right knee condition and high cholesterol/hypercholesterolemia.  However, in light of the uncontroverted facts, as discussed below, the Board finds that the evidence, which indicates that he was not diagnosed with any right knee condition or any disability manifested by high cholesterol/hypercholesterolemia, examinations are unnecessary to decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Application to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service connection claim for a left knee condition in February 1961.  In an April 1961 rating decision, the RO denied service connection for a left knee condition on the basis that a left knee disability is not shown by the evidence of record, and there are no complaints, treatment, and/or diagnoses of any left knee condition in service and thus such condition was not incurred in or aggravated by service.  The evidence of record when the RO decided the claim in April 1961 included the Veteran's STRs, a March 1961 VA Examination Report including X-Ray Report of the Left Knee, and statements submitted by or on behalf of the Veteran.  Because the Veteran did not submit a notice of disagreement to initiate appellate review and a substantive appeal to perfect an appeal of the RO's April 1961 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In February 2006, the Veteran sought to reopen his service connection claim for a left knee condition.  See February 2006 "Veteran's Application for Compensation and/or Pension," VA Form 21-526.  In a July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for a left knee condition.  Such issue is currently on appeal before the Board.  

Evidence added to the claims folder after the April 1961 rating decision includes statements and written argument submitted by or on behalf of the Veteran, as well as treatment records from the VA Medical Center (VAMC) in Birmingham and Tuscaloosa, and various private treatment records from Dr. J.H. Gentry at the Aliceville Rural Health Clinic and Dr. D. Williams.  However, for the reasons expressed below, the Board finds that such evidence, although not cumulative and redundant of the evidence of record at the time of the prior final decision, does not raise a reasonable possibility of substantiating the Veteran's service connection claim for a left knee condition.

Such newly received evidence includes treatment records dated from April 2001 to June 2008 from the Birmingham and Tuscaloosa VAMC, which reveals treatment for knee pain, and private treatment records dated from April 1967 to September 2007 from Dr. J.H. Gentry at the Aliceville Rural Health Clinic and Dr. D. Williams, which reveals complaints of knee soreness following a motor vehicle accident.  However, such records are negative for a diagnosis of any left knee condition.  Further, significantly, such records are negative for any opinion regarding a nexus between any left knee condition and the Veteran's service.  The treatment records received since the prior final denials are new in that they were not of record at the time of such decisions; however, they are not material as they do not reflect any current diagnosis of a left knee disability and do not address the etiology of any left knee disability.  

As such, the Board must conclude that the evidence added to the record since the prior final denial, although not cumulative and redundant of the evidence of record at the time of the April 1961 rating decision, does not raise a reasonable possibility of substantiating the Veteran's service connection claim for a left knee condition.  As such, the Board finds that the evidence received subsequent to the April 1961 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a left knee condition have not been met.
 
Legal Criteria and Analysis of the Service Connection Claims 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Knee Claim

The Veteran is also seeking service connection for a right condition, which he maintains was incurred as a result of his active service.  However, review of the record fails to show a current diagnosis of any right knee condition.   

In this regard, the Veteran's STRs are negative for any complaints, treatment, and/or diagnoses referable to any right knee condition.  Further, post-service treatment records regarding the right knee are negative for any current right knee disability.  Although the Veteran complained of right knee pain, an x-ray of the right knee was normal revealing no fracture or abnormality and joint spaces are well maintained.  See February 2007 X-Ray Report of the Right Knee, Pickens County Medical Center.  Further, although a kinesiotherapy assistant at the Tuscaloosa VAMC noted that the Veteran had a diagnosis of osteoarthritis of the knee, a complete review of the Veteran's post-service VA and private treatment records reveals no diagnosis of any osteoarthritis of the knees or any x-ray evidence revealing a diagnosis of osteoarthritis of the knees.  See October 15, 2008 Kinesiotherapy Note.  

Therefore, there is no evidence of a current diagnosis of any right knee condition.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich, supra; Brammer, supra; McClain, supra.  Accordingly, the Veteran's claim of entitlement to service connection for a right knee condition must be denied. 

Based on the foregoing, the Board concludes that a right knee condition was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     

High cholesterol/Hypercholesterolemia Claim

The Veteran also seeks service connection for high cholesterol/hypercholesterolemia, which he maintains is related to his service. 

Review of the Veteran's STRs are negative for any complaints, treatment, and/or diagnoses of any findings related to high cholesterol in service.  Post-service treatment records show that the Veteran currently has high cholesterol and hypercholesterolemia.  See April 1998 Private Treatment Record from Dr. J.H. Gentry; June 1999 Private Treatment Record from Dr. J.H. Gentry.  However, the Veteran is not currently shown to have any heart disease secondary to high cholesterol/hypercholesterolemia.  

The Board notes that high cholesterol/hypercholesterolemia are laboratory findings and not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and, therefore, not appropriate entities for the rating schedule).  While elevated cholesterol may be evidence of an underlying disability or may later cause disability, service connection may not be granted for a laboratory finding without evidence of a disability manifested by high cholesterol/hypercholesterolemia.  See Degmetich, supra; Brammer, supra; McClain, supra.  

Accordingly, because high cholesterol/hypercholesterolemia does not constitute a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim of service connection for high cholesterol/hypercholesterolemia, and the appeal must be denied.


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for high cholesterol/hypercholesterolemia is denied.


REMAND

The Veteran also seeks service connection for a bilateral foot condition, hypertension, and diabetes mellitus, type II.  Based on review of the record, the Board finds that further development is necessary.  

The evidence of record reveals that the Veteran is currently variously diagnosed with hypertension, type II diabetes mellitus, claw toe, bunions, pes planus, and hallux valgus with clawing.  See August 3, 2004 Private Treatment Record from Dr. J.H. Gentry, Aliceville Rural Health Clinic; December 20, 2005 Podiatry Consult, Tuscaloosa VAMC; November 28, 2007 Cardiology Note, Birmingham VAMC.  Further, although review of the Veteran's STRs are negative for complaints, treatment, and/or diagnoses of any hypertension, diabetes mellitus, and/or any foot disability, the Veteran claims that his hypertension, diabetes mellitus, and bilateral  foot disabilities are related to his service.  The claims folder is negative for any opinion regarding whether the Veteran's currently diagnosed  hypertension, diabetes mellitus, and/or bilateral foot disabilities are related to his service.  

Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's various currently diagnosed hypertension, type II diabetes mellitus, and bilateral foot disabilities, to include claw toe, bunions, pes planus, and hallux valgus with clawing, are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and request that he identify all present treatment for his hypertension, type II diabetes mellitus, and bilateral foot disabilities.  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder. 

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the AMC/RO should schedule the Veteran for an appropriate medical examination to determine the current nature and etiology of hypertension, diabetes mellitus, type II, and any bilateral foot condition, to include claw toe, bunions, pes planus, and hallux valgus with clawing. 

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.

Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of the Veteran's hypertension, type II diabetes mellitus, and any diagnosed bilateral foot disability, to include claw toe, bunions, pes planus, and hallux valgus with clawing.  Specifically whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension, type II diabetes mellitus, and any diagnosed bilateral foot disability, to include claw toe, bunions, pes planus, and hallux valgus with clawing, is related to his military service.  
A complete rationale should be provided for any opinion.  

3.  Upon completion of the above-requested development, the AMC/RO should readjudicate the Veteran's service connection claims for a bilateral foot condition, hypertension, and diabetes mellitus, type II, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to 



(CONTINUED ON NEXT PAGE)


cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


